In a proceeding pursuant to section 651 of the Family Court Act for an order placing custody of the minor children of the appellant with the petitioner, the appeal is from an order of the Family Court, Nassau County, entered May 20, 1977, which granted said relief. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a new hearing and determination consistent herewith. A new hearing is required so that there may be testimonial evidence by a psychological expert of the potential risks, if any, to the appellant’s children should they be returned to her care, and whether their "physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired” as a result of their mother’s mental condition (see Family Ct Act, § 1012, subd [f], par [i]; Matter of Millar, 35 NY2d 767). We note that in the future, neglect proceedings should be brought in the correct form (see Family Ct Act, § 611; Family Ct Act, art 10; Social Services Law, § 384-b). Mollen, P. J., Latham, Suozzi, Gulotta and Cohalan, JJ., concur.